668 S.E.2d 564 (2008)
STATE of North Carolina
v.
Joseph M. JOHNSTON.
No. 452P08.
Supreme Court of North Carolina.
October 9, 2008.
Joseph M. Johnston, Pro Se.
Robert Montgomery, Special Deputy Attorney General, Garland N. Yates, District Attorney, for State of NC.

ORDER
Upon consideration of the petition filed on the 24th day of September 2008 by Defendant *565 in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Dismissed by order of the Court in conference, this the 9th day of October 2008."